DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2022 has been entered.
Response to Arguments
The amendments, dated 9/29/2022, have overcome:
The drawing objection.
The objection(s) to claim(s) 1, 8.
The rejection of claim(s) 1-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
The rejection of claim(s) 1-5, 8-12 under pre-AIA  35 U.S.C. 102(b) based on Paul, JR. et al. (US 2009/0264991 A1 – as previously cited). 
The rejection of claim(s) 1-2, 8 under 35 U.S.C. 102(b) based on Brucker et al. (US 6695877 B2 – as previously cited).
The aforementioned objections/ rejections have been withdrawn.
Applicant presented amendments and no arguments concerning the objection to claim 3; however, Applicant did not correct problem – Examiner has presented a suggestion below.
Claim Objections
Claim(s) 3 is/are objected to because of the following informalities:  
Within claim 3, line 1: “the stent” should be --the T-tube stent—to maintain consistent claim terminology throughout the claims.  (Examiner is assuming: “The T-tube stent according to Claim 1, wherein the stent” should be --The T-tube stent according to Claim 1, wherein the T-tube stent--.)
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 5, 10-11, 17-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Within claim 5, line 3: Applicant claims, “a distal portion of the second cylindrical portion”; it is unclear, and therefore indefinite, if this is the same as or different from the distal portion of the second cylindrical portion (within claim 1, line 8).
Within claim 10, lines 2-3: Applicant claims, “a plurality of struts and intersections joining the struts”; it is unclear, and therefore indefinite, if the struts and intersections are the same as of different from the network of intersecting struts (within claim 8, lines 24-25).  Claim(s) 11, which depend from claim 10, inherit all the problems associated with claim 10.
Within claim 10, lines 3-4: Applicant claims, “a distal portion of the second radially-expanding portion”; it is unclear, and therefore indefinite, if this is the same as or different from the distal portion of the second radially-expanding portion (within claim 8, line 5).
Within claim 17, lines 1-2: Applicant claims, “a distal portion of the second cylindrical portion”; it is unclear, and therefore indefinite, if this is the same as or different from the distal portion of the second radially-expanding portion (within claim 14, line 6).
Within claim 17, lines 2-3: Applicant claims, “the one way restrictive valve allows blood to flow from the left atrium into the coronary sinus”; it is unclear, and therefore indefinite, what the scope of the claim is?  Is it to the product (the stent, from the preamble)? Or the method of using the product? The aforementioned claim require is directed to the method of using the product by claiming how the product interacts with the body after being implant.  For the purposes of examination Examiner is assuming Applicant is trying to claim the product and the aforementioned claim requirement should be rewritten as --the one way restrictive valve is configured to allow blood to flow from the left atrium into the coronary sinus-- or --the one way restrictive valve is oriented to allow blood to flow from the left atrium into the coronary sinus--.
Within claim 18, lines 1-2: Applicant claims, “the distal end of the second cylindrical portion extends 3-4 mm inside the left atrium”; it is unclear, and therefore indefinite, what the scope of the claim is?  Is it to the product (the stent, from the preamble)? Or the method of using the product? The aforementioned claim require is directed to the method of using the product by claiming how the product interacts with the body after being implant.  For the purposes of examination Examiner is assuming Applicant is trying to claim the product and the aforementioned claim requirement should be rewritten as --the distal end of the second cylindrical portion is configured to extend 3-4 mm inside the left atrium --.
Within claim 19, lines 1-2: Applicant claims, “the flange joining the distal end of the second cylindrical portion extends about 2-4 mm in a direction parallel to the coronary sinus”; it is unclear, and therefore indefinite, what the scope of the claim is?  Is it to the product (the stent, from the preamble)? Or the method of using the product? The aforementioned claim require is directed to the method of using the product by claiming how the product interacts with the body after being implant.  For the purposes of examination Examiner is assuming Applicant is trying to claim the product and the aforementioned claim requirement should be rewritten as --the flange joining the distal end of the second cylindrical portion is configured to extend about 2-4 mm in a direction parallel to the coronary sinus --.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 8-9, 12 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yadin (US 2008/0172123 A1 – as cited by Applicant).
With respect to claim 8:
Yadin discloses a stent (stent 10), as can be seen in figs. 1-3, for use in a patient, comprising:
a first radially-expanding portion (all of stent 10 except side branch structure 60) having a tubular profile with a tubular surface (paragraph [0030]), wherein the first radially expanding portion (all of stent 10 except side branch structure 60) is sized to remain in place within a coronary sinus without the movement (please note: the claim requirement of “the first radially expanding portion (all of stent 10 except side branch structure 60) is sized to remain in place within a coronary sinus without the movement” is functional language.  “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did no defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); In Re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  “[A]pparatus claims cover what a device is, not what a device does.’  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).”  See MPEP 2114.  Examiner is considering all of stent 10 except side branch structure 60, as disclose by Yadin, as capable of fitting and remaining in place within the coronary sinus); and
A second radially-expanding portion (side branch structure 60) also having a tubular profile with a distal end (end closer to left side of the page in fig. 3) and a proximal end (end with outer connectors 66) (paragraphs [0045, 0073]), wherein the proximal end (end with outer connectors 66) of the second radially-expanding portion (side branch structure 60) joins the tubular surface of the first radially-expanding portion (all of stent 10 except side branch structure 60), and the distal end (end closer to left side of the page in fig. 3) of the second radially-expanding portion (side branch structure 60) extends away from the first radially-expanding portion (all of stent 10 except side branch structure 60) in a direction generally perpendicular to an axis of the first radially-expanding portion (all of stent 10 except side branch structure 60), as can be seen in fig. 3, and therein the second radially-expanding portion (side branch structure 60) is sized to be positioned in an orifice made in a wall of a left atrium with the distal end (end closer to left side of the page in fig. 3) of the second radially-expanding portion (side branch structure 60) extending into the left atrium (please note: the claim requirement of “the second radially-expanding portion (side branch structure 60) is sized to be positioned in an orifice made in a wall of a left atrium with the distal end (end closer to left side of the page in fig. 3) of the second radially-expanding portion (side branch structure 60) extending into the left atrium” is functional language.  “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did no defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); In Re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  “[A]pparatus claims cover what a device is, not what a device does.’  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).”  See MPEP 2114.  Examiner is considering the side branch structure 60, as disclose by Yadin, as capable of being positioned in an orifice made in a wall of a left atrium and extending into the left atrium),
Wherein the stent (stent 10) enables fluid communication between the left atrium and the coronary sinus (please note: this claim requirement is functional language.  “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did no defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); In Re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  “[A]pparatus claims cover what a device is, not what a device does.’  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).”  See MPEP 2114.  Examiner is considering the stent 10, as disclosed by Yadin, as capable of allowing flow between the left atrium and coronary sinus), and
Wherein both the first and second radially-expanding portions (all of stent 10) are made of a network of intersecting struts (struts 22 intersect at peaks 24 and valleys 26, struts 80 intersect at turns 86) (paragraph [0032, 0054, 0062]).
With respect to claim 9:
Wherein at least one of the first and second radially-expanding portions (some portion of stent 10) comprises radiopaque or echogenic features (imaging detectable members/ bands) (paragraph [0137]).
	With respect to claim 12:
	Wherein the second radially-expanding portion (side branch structure 60) is more flexible (due to the turns 83 within connectors 66 to allow for bending) than the first radially-expanding portion (all of stent 10 except side branch structure 60) (paragraph [0082]).
Claim(s) 8, 10-11 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Heuser et al. (US 2008/0161901 A1 – as cited by Applicant).
With respect to claim 8:
Heuser et al. discloses a stent (main stent 210 in combination with side stent 220), as can be seen in figs. 13-15, for use in a patient, comprising:
a first radially-expanding portion (main stent 210) having a tubular profile with a tubular surface (paragraph [0051]), wherein the first radially expanding portion (main stent 210) is sized to remain in place within a coronary sinus without the movement (please note: the claim requirement of “the first radially expanding portion (main stent 210) is sized to remain in place within a coronary sinus without the movement” is functional language.  “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did no defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); In Re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  “[A]pparatus claims cover what a device is, not what a device does.’  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).”  See MPEP 2114.  Examiner is considering main stent 210, as disclose by Heuser et al., as capable of fitting and remaining in place within the coronary sinus); and
A second radially-expanding portion (side stent 220) also having a tubular profile with a distal end (distal end 226) and a proximal end (proximal end 224) (paragraph [0053]), wherein the proximal end (proximal end 224) of the second radially-expanding portion (side stent 220) joins the tubular surface of the first radially-expanding portion (main stent 210) (paragraph [0055]), and the distal end (distal end 226) of the second radially-expanding portion (side stent 220) extends away from the first radially-expanding portion (main stent 210) in a direction generally perpendicular to an axis of the first radially-expanding portion (main stent 210), as can be seen in fig. 15, and therein the second radially-expanding portion (side stent 220) is sized to be positioned in an orifice made in a wall of a left atrium with the distal end (distal end 226) of the second radially-expanding portion (side stent 220) extending into the left atrium (please note: the claim requirement of “the second radially-expanding portion (side stent 220) is sized to be positioned in an orifice made in a wall of a left atrium with the distal end (distal end 226) of the second radially-expanding portion (side stent 220) extending into the left atrium” is functional language.  “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did no defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); In Re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  “[A]pparatus claims cover what a device is, not what a device does.’  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).”  See MPEP 2114.  Examiner is considering the side stent 220, as disclose by Heuser et al., as capable of being positioned in an orifice made in a wall of a left atrium and extending into the left atrium),
Wherein the stent (main stent 210 in combination with side stent 220) enables fluid communication between the left atrium and the coronary sinus (please note: this claim requirement is functional language.  “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did no defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); In Re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  “[A]pparatus claims cover what a device is, not what a device does.’  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).”  See MPEP 2114.  Examiner is considering the main stent 210 in combination with side stent 220, as disclosed by Heuser et al., as capable of allowing flow between the left atrium and coronary sinus), and
Wherein both the first and second radially-expanding portions (main stent 210 in combination with side stent 220) are made of a network of intersecting struts (wires which cross over/ intersect making up the structure of the stents, as seen in figs. 13-15).
	With respect to claim 10:
	Wherein both the first and the second radially-expanding portions (main stent 210 and side stent 220) are formed from a plurality of struts and intersections joining the struts (wires which cross over/ intersect making up the structure of the stents, as seen in figs. 13-15), and further comprises a one way restrictive valve (valve 222) attached to a distal end (distal end 226) of the second radially-expanding portion (side stent 220) (paragraph [0053]), wherein the one way restrictive valve (valve 222) is attached and oriented to (capable of) allow blood flow only from the left atrium into the coronary sinus (paragraph [0053]).
With respect to claim 11:
	Wherein the one way restrictive valve (valve 222) is attached and oriented so that blood flows from the left atrium into the coronary sinus when a pressure difference across the one way restrictive valve (valve 222) reaches at least 1-10 mm Hg (the valve 222 is configured to allow blood flow and as such will respond to the typical pressure differentials within the vascular system of 1-10 mm Hg).
Allowable Subject Matter
Claim(s) 1-4, 6-7, 13, 14-16 is/are allowable over the prior art of record.
Claim(s) 5, 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Examiner can find no references alone nor in combination which disclose:
With respect to claim 1:
A stent comprising:
A first cylindrical portion for placement in a coronary sinus made of a network of intersecting struts;
A second cylindrical portion for placement within an orifice made in the wall of a left atrium with made of a network of intersecting struts and having a proximal end joined to a tubular surface of the first cylindrical portion and a distal end, the distal end being configured to move between a first configuration folded within a tubular profile of the first cylindrical portion and a second configuration extending beyond the tubular profile of the first cylindrical portion and generally perpendicular to an axis of the first cylindrical portion.
With respect to claim 14:
A stent comprising:
A first cylindrical portion for placement in a coronary sinus;
A second cylindrical portion for placement within an orifice made in the wall of a left atrium and having a proximal end joined to a tubular surface of the first cylindrical portion and a distal end with a flange from engaging an atrial wall, the second cylindrical portion configured to move between a delivery profile in which it is folded within the first cylindrical portion and a deployed profile in which it is extending beyond the first cylindrical portion and generally perpendicular to an axis of the first cylindrical portion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233. The examiner can normally be reached M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA S PRESTON/Examiner, Art Unit 3774